OPINION OF THE COURT
Andrias, J.P.
The question presented is whether New York State residents, who are lawfully admitted residents of the United States and also elderly, blind or disabled, are entitled to receive public assistance in the amounts defined in Social Services Law § 209 (2) as “the standard of monthly need” or minimum levels deemed necessary by the Legislature for their adequate support. We conclude that they are.
*203American citizens who are needy aged, blind or disabled are entitled to federal Supplemental Security Income (SSI), federally administered additional state payments (ASP), state public assistance (now called safety net assistance) and federal and state Medicaid. Illegal aliens are ineligible for any of those benefits. What we are dealing with here are plaintiffs who are, for the most part, aliens who are legally in this country, who were originally eligible for SSI and ASI] but became ineligible solely by reason of their failure to become American citizens within the alloted seven years. Essentially, the issue is whether or not legal aliens ineligible for SSI and ASI] who are just as aged, blind or disabled as similarly-situated citizens, are entitled pursuant to the State Constitution to the same level of benefits, in this case safety net assistance plus some form of supplement to bring their benefits up to the ASP level.
Generally, SSI plus ASP provides higher monthly payments than safety net assistance, there being a rational basis for finding that the aged, blind or disabled are needier than other needy persons who are not aged, blind or disabled. Congress in its wisdom has the power to decide that certain categories of needy aged, blind or disabled persons are ineligible for SSI and federally administered ASP simply by reason of their alien status. If Congress preempts the field by imposing a uniform policy setting minimum benefits and eligibility requirements nationwide, the states may enact laws mirroring the federal statutes and regulations without fear of running afoul of the Equal Protection Clause (see Graham v Richardson, 403 US 365, 382 [1971]; Matter of Aliessa v Novello, 96 NY2d 418, 434 [2001]). Where, however, Congress has given the states some leeway in determining whether to provide more than the federal standard of benefits, the states may not limit those additional or supplemental benefits by imposing on legal aliens an overly burdensome eligibility requirement having nothing to do with need (see Matter of Aliessa v Novello, 96 NY2d 418 [2001], supra).
The history of Social Services Law § 209 (2) is not in dispute. Prior to January 1974, New York furnished public assistance to all aged, disabled and blind persons who, because of their physical condition, were unable to support themselves under a program entitled “Aid to the Aged, Blind and Disabled” (AABD) (see Social Services Law former art 5, tit 6). In 1972, Congress established the SSI program, designed to aid the same class of persons previously covered in New York by AABD, that, effective January 1974, provided for a flat grant of federal funds and *204an optional state supplement. As a result, the Legislature discontinued the AABD program, repealed the old law and adopted a new title 6 of article 5 of the Social Services Law, entitled “Additional State Payments for Eligible Aged, Blind and Disabled Persons” (ASP) (Social Services Law §§ 207-212), that provides for additional state payments to the aged, blind and disabled who either receive federal SSI payments (42 USC § 1381 et seq.), or whose income or resources, although too great to receive SSI payments, is below the “standard of monthly need” set out in Social Services Law § 209 (2). At the time it was adopted, eligibility for ASP was limited to needy aged, blind or disabled persons who were residents of New York and either United States citizens or aliens who had not been determined by an appropriate federal authority to be unlawfully residing in the United States. Thereafter, Congress enacted the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (PRWORA) (tit IV, codified at 8 USC § 1601 et seq.), which, as relevant to this appeal, restricted alien eligibility for federally funded public assistance benefits and authorized the states to follow suit with their own programs. As a result, Social Services Law § 209 (1) (a) (iv) was amended in 1998 to limit eligibility for ASP to residents of the state who, if not citizens of the United States, would not be disqualified from receiving federal SSI benefits solely by reason of their alien status. The purpose of the amendment was to conform state law with federal law and to “make clear which aliens may be eligible for state supplementation of the federal supplemental security income program” (Senate Mem in Support of L 1998, ch 214, 1998 McKinney’s Session Laws of NY, at 1667).
While some statutes are so clear as to foreclose courts from construing or interpreting them, in an appropriate case the courts may depart from a too literal reading of the statute when such a reading destroys the meaning, intention, purpose or beneficial end for which the statute was designed (see generally McKinney's Cons Laws of NY, Book 1, Statutes § 111). This, we suggest, is such a case.
When Congress established the SSI program in order to provide a uniform standard of need and payment nationwide, it took over the duties of determining eligibility and the amount of payments from the states, but required the continuation of state benefits under an equivalent pre-SSI program (in New York, the AABD program) where those benefits were higher than what SSI would provide. It also permitted states to adopt *205optional state supplements through which the state could provide amounts above the SSI payments. As a result, the New York State Legislature repealed the AABD program and established the ASP program as a supplement to SSI, finding “unfortunately, that [the SSI] standard is far lower than the standard of need for the[ ] same persons under the state’s former AABD program” (Mem in Support of L 1974, ch 180, 1974 NY Legis Ann, at 147).
Indeed, in approving the establishment of the ASP program, Governor Wilson characterized the federal SSI program as having “completely failed to meet the special needs of this group” (Governor's Approval Message, 1974 NY Legis Ann, at 434). He went on to say that this most deserving group of New Yorkers had suffered most from “the cruel hoax perpetrated by the SSI program in, among other things, penalizing SSI recipients and taxpayers in those states, like New York, which have long dealt more compassionately with the needs of the aging than many of our sister states” (id.). As a result, the Legislature provided for “full and permanent authority for a state program to supplement the federal [SSI] program” (1974 NY Legis Ann, at 147). It also deemed it “important that there be authority for the continuation of a program of additional State payments in the event of a termination of federal administration” (id.). The Legislature’s declared purpose in establishing a statewide program of additional state payments was to meet “the income needs of aged, blind and disabled persons who are receiving basic supplemental security income benefits or whose income and resources, though above the standard of need for the supplemental security income program, is not sufficient to meet those needs” (L 1974, ch 1080, § 1, adding Social Services Law § 207 [unchanged]).
Thus, there can be no doubt that the Legislature intended to establish a more generous level of support for aged, blind and disabled New Yorkers and anticipated the possibility that the federal government might terminate its administration of the ASP program, although there is no indication that it anticipated that 22 years later Congress, in enacting PRWORA, would, in effect, terminate its administration of the ASP program for a certain class of aliens by declaring them ineligible for such program solely on the basis of their alienage.
While ASP clearly was intended as a state funded supplement to the federally funded SSI payments so that aged, blind and disabled persons would continue to receive benefits consistent *206with the standard of need established in Social Services Law § 209 (2), the fact is that for 22 years all needy aged, blind and disabled persons in the state, other than illegal aliens, were eligible for both SSI and ASE Clearly, the Legislature’s intention was to guarantee all legally resident aged, blind and disabled persons, citizen and noncitizen alike, assistance at the more generous level set forth in section 209 (2), whether such assistance was split between SSI paid by the federal government and ASP paid for with state funds, but administered by the federal government or, in the case of those otherwise eligible persons who were financially ineligible for SSI, such assistance was paid solely with state funds, but also federally administered. When Congress stopped the SSI and ASP for this class of legal aliens, however, the Legislature, rather than continuing to provide the same section 209 (2) level of support, simply relegated these same needy aged, blind and disabled persons to receiving benefits at the lower standard of need set by Social Services Law § 131-a (2).
In this case, plaintiffs are not seeking SSI or ASP; they are seeking to increase their monthly grants for safety net assistance pursuant to Social Services Law § 131-a (2) (currently $112 for one person living alone plus amounts for shelter and food) to the standard of monthly need set by Social Services Law § 209 (2) (currently $690 for an eligible individual living alone depending on geographic area).
The crux of plaintiffs’ argument is that the standard of need in Social Services Law § 209 (2) sets forth the minimum income standard determined necessary by the Legislature to meet the needs of New York’s elderly, blind and disabled residents. They argue that, in establishing the ASP program in 1974, the Legislature defined the income levels set forth in section 209 (2) as a “standard of monthly need,” not simply a state SSI supplemental or payment standard. The term “standard of need,” plaintiffs argue, has special significance under article XVII of the New York Constitution since it defines the minimum income level deemed necessary by the Legislature for the adequate support of those to whom it applies. Moreover, plaintiffs argue, such standard cannot be limited exclusively to persons who are eligible for SSI inasmuch as the standard of need must relate to actual “need” and may not be tied to factors unrelated to need, such as eligibility for federal SSI benefits.
Defendant, on the other hand, in urging a plain reading and strict construction of the statute, argues that section 209 (2) *207does not set forth a general “standard of monthly need” for the needy aged, blind and disabled, and that such standard is limited to persons receiving or otherwise eligible for SSI and AS!) unlike plaintiffs, who are no longer eligible due to their alien status.
The motion court (Jane S. Solomon, J.) agreed with plaintiffs that the State may not stop paying benefits at the level it established in 1974 in Social Services Law § 209 (2) merely because the federal government, in 1996, chose to deny SSI benefits to a particular subgroup of those the State had previously and continues to classify as the needy aged, blind and disabled. Based upon the foregoing legislative history as well as Court of Appeals precedent, we conclude Justice Solomon was correct.
In Matter of Lee v Smith (43 NY2d 453 [1977]), the Court of Appeals held that then Social Services Law § 158 (a), which provided that “a person who has applied for and been determined to be eligible for federal supplementary security income payments and/or additional state payments shall not be eligible for home relief [now ‘safety net’ payments],” was unconstitutional as violative of the equal protection guarantees of the State and Federal Constitutions as well as article XVII of the State Constitution, requiring the State to provide for the aid, care and support of the needy. Then, as now, there were two distinct standards of monthly need: one for the aged, disabled and blind (Social Services Law § 209 [2]) and the other for all other classes of needy persons (Social Services Law § 131-a [2]).
The State did not argue that section 158 (a), insofar as it established the needs of many aged, disabled and blind persons at a level less than those in all other classes, was based on any rational distinction between their actual or general fiscal needs and the needs of those in the other categories. Instead, it argued that there was a rational basis for such disparate treatment because accepting the federal government’s administration of SSI grants and its establishment of the standard of need for those recipients in a manner different from that used in state administered programs would reduce the State’s administrative costs.
While recognizing that such reduction is a legitimate state interest, the Court of Appeals noted that petitioners were not requesting increased SSI payments, but direct state aid in the form of home relief. The Court found that there was nothing to indicate that the granting of that relief would jeopardize the *208State’s interest in insuring that its contributions to the SSI program satisfy federal requirements. Thus, it held Social Services Law § 158 (a), insofar as it denied home relief to all SSI recipients, bore no rational relationship to that objective (Matter of Lee v Smith, 43 NY2d at 461-462 [Wachtler, Ch. J.]). Likewise, in this case plaintiffs do not seek SSI or ASR but only an increase in their safety net payments to ASP levels.
In Matter of Aliessa v Novello (274 AD2d 347 [2000]), this Court unanimously declared that Social Services Law § 122, which provided that aliens other than “qualified aliens” were eligible only for Medicaid coverage for emergency medical treatment, did not violate article XVII, § 1 of the New York Constitution insofar as it denied medical assistance to legal residents solely on the basis of their immigration status. In so ruling, we held that the IAS court had incorrectly distinguished Aliessa from our decision in Alvarino v Wing (261 AD2d 255 [1999]), which unanimously upheld Social Services Law § 95 (10), which restricted eligibility for food stamps to certain categories of aliens.
In Alvarino and Aliessa, the challenged classifications were, as here, enacted in direct response to federal supplemental legislation authorizing the states to provide food assistance or Medicaid to aliens no longer eligible for federally funded food stamps (Alvarino) or Medicaid (Aliessa) by reason of Congress’s enactment of PRWORA. In Alvarino, this Court held that the challenged provisions were therefore entitled to the same rational basis review as would a federally enacted law classifying aliens, and no argument was made challenging the rationality of any of the five requirements an alien must satisfy in order to qualify for food assistance (under age 18 or elderly or disabled, etc.) (id. at 256).
In unanimously reversing this Court, the Court of Appeals in Aliessa held that Social Services Law § 122 violated article XVII, § 1 of the New York Constitution (Matter of Aliessa v Novello, 96 NY2d at 429 [Rosenblatt, J.]). In light of its finding that section 122 denied plaintiffs equal protection under the United States and New York Constitutions, the Court did not reach the issue raised by the State at the time that section 122 was enacted in response to Congress’s enactment of PRWORA (id. at 429 n 12). In also finding that section 122 denied plaintiffs equal protection, the Court noted that the State did not attempt to justify section 122 under a strict scrutiny standard, but argued that strict scrutiny did not apply because section 122 *209implements PRWORA title TV’s federal immigration policy and should therefore be evaluated under the less stringent “rational basis” standard (id. at 432).
Comparing state and congressional legislative authority in the context of immigration and naturalization and relying upon Graham v Richardson (403 US 365 [1971], supra), the Court held that title IV does not impose a uniform immigration rule for states to follow but, in administering their own programs, the states were “free to discriminate in either direction—producing not uniformity, but potentially wide variation based on localized or idiosyncratic concepts of largesse, economics and politics” (Matter of Aliessa v Novello, 96 NY2d at 435). Considering that Congress conferred upon the states such broad discretionary power to grant or deny aliens state Medicaid, the Court was unable to conclude that title IV reflects a uniform national policy. “If the rule were uniform, each State would carry out the same policy under the mandate of Congress—the only body with authority to set immigration policy” (id.). The Court found that when New York exercised its discretion under title W, in choosing to continue Medicaid coverage for some but not all formerly ineligible Medicaid recipients, with congressional permission, it was choosing its own policy with respect to health benefits for resident, indigent legal aliens. Thus, the Court addressed the case outside the context of a congressional command for nationwide uniformity in the scope of Medicaid coverage for indigent aliens as a matter of federal immigration policy and held that Social Services Law § 122 violated the Equal Protection Clauses of the New York and United States Constitutions insofar as it denied state Medicaid to otherwise eligible lawfully admitted permanent residents based on their status as aliens.
As further held by the Court, in words equally applicable to this appeal,
“the concept of need plays no part in the operation of section 122. Indeed, the statute suffers from an infirmity comparable to the one in Tucker [v Toia, 43 NY2d 1, 7 (1977) (care for the needy is not a matter of “legislative grace”; it is a constitutional mandate)] and cannot be justified on the basis of a distinction between qualified aliens and PRUCOLs [permanent residents under color of law] on the one hand, and citizens on the other. We conclude that section 122 violates the letter and spirit of article *210XVII, § 1 by imposing on plaintiffs an overly burdensome eligibility condition having nothing to do with need, depriving them of an entire category of otherwise available basic necessity benefits” (Matter of Aliessa, 96 NY2d at 429).
Defendant argues that unlike Matter of Aliessa v Novello, plaintiffs here have not been denied SSI and ASP by the State. Instead, they seek to increase the public assistance they receive to the standard of need level set by Social Services Law § 209 (2). Thus, defendant contends, and the dissent agrees, that Matter of Aliessa does not apply here where the section 209 eligibility determination and payment is governed by federal law and only applies where, unlike here, the State has created a program independent of federal eligibility or payment requirements. The Legislature, it is argued, has no discretion to expand the group of individuals eligible for ASP beyond the federally authorized individuals, the only method being to create an entirely different program requiring legislative authorization and funding, which the Legislature has not opted to do. However, the question is not whether the Legislature has to create an entirely new program to provide ASP to plaintiffs, which would not be so difficult and in any event would not be dispositive, but whether, in amending the Social Services Law to exclude previously eligible individuals from the ASP program, the Legislature did so for impermissible reasons. Thus, in the event the failure to provide assistance at the section 209 (2) level is a violation of article XVII, § 1 of the New York Constitution and the State is mandated to provide such benefits, it is no defense to argue that it should be relieved of such constitutional mandate because, by failing to provide it in the past, it is unprepared to provide it now.
We also affirm the class certification of Supreme Court with the proviso that, as is apparently conceded by plaintiffs, the ultimate determination of an individual’s eligibility for the aid at issue will rest with defendant, provided, of course, that such determination is not based on improper factors or considerations.
We have considered defendant’s remaining arguments and find them unavailing.
Accordingly, the order of the Supreme Court, New York County (Jane S. Solomon, J.), entered August 17, 2005, which, inter alia, granted plaintiffs’ motion for summary judgment, enjoining defendant from “failing to provide assistance to *211plaintiffs and the class consistent with the standard of need set out in Social Services Law § 209 (2)” (9 Misc 3d 1109[A], 2005 NY Slip Op 51462[U], *8); directed that defendant provide plaintiffs and the plaintiff class all retroactive benefits denied under the rubric of SSI and directed that assistance thereafter be provided at no less than the standard of need set out in Social Services Law § 209 (2), so long as eligibility for such assistance is maintained; and certified the class of plaintiffs as “[a]ll persons identified to, or identifiable by, defendant as elderly, blind, and disabled persons lawfully residing in New York State who have received, are receiving, or will receive assistance at less than the standard of need set out in [Social Services Law § ] 209 (2), solely because of their immigration status” {id.), should be affirmed, without costs.